/DUY M DANG/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        DETAILED ACTION
Response to Amendment
The amendment was received 6/27/2022. Claims 1 and 3-9 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding clams 1 and 3-9, 35 USC 112(f) is not invoked in claims 1 and 3-9.






Regarding claim 1, line 17’s “specify a detection range by the external detection 
device” is:
a)	interpreted, in light of applicant’s disclosure, as:
a processor configured to executea the program tob:…specify a detection range by the external detection device (as in the “range” is in a spatial relation “by the external detection device”); and
b)	not interpreted, in light of applicant’s disclosure, as: 
	a processor configured to executea the program tob:…specify a detection range by the external detection device (as in the “specify” is being done by “the external detection device” itself).
a	Dictionary.com:
execute
8	Computers. to run (a program or routine) or carry out (an instruction in a program).

b	Dictionary.com:
to
preposition
8	(used for expressing agency, result, or consequence):
to my dismay; The flowers opened to the sun.

wherein “agency” is defined:
agency
8	the state of being in action or of exerting power; operation:
the agency of divine Providence.

wherein “operation” is defined:
operation
noun
12	Computers. any discrete activity or action that is performed by a computer, as reading, writing, processing, sending, or receiving data:
The http request operation has timed out.


	Thus these definitions are “taken” as discussed below.

Regarding claim 5, claim 5 is the broadest independent claim and thus is rejected first under 35 USC 102 in this Office action.
Further regarding claim 5, line 10, the prepositional phrase “from the information output device” is modifying all of the claimed:
 “a receiving unit configured to receive within a detection range by the external detection device specified based on the specification information”.



































The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “by” (as in “a detection range by the external detection device” in claim 5 including claims 1,8 and 9) is interpreted in light of:













A.	applicant’s disclosure (amendments thereof):
“[0024] The   server  device 4  stores  map  data   including  the three-dimensional point cloud DB 43. When receiving the point cloud information request signal Sr from the vehicle mounted device 1, the sever device 4 recognizes, on the basis of the LIDAR specification information IL and the predicted own vehicle position Ppr included in the point cloud information request signal Sr, a target space (referred to as "scan target space") of measurement by the LIDAR 2. Then, the sever device 4 extracts, from the three-dimensional point cloud DB 43, the map point cloud information Da that is information associated with a point cloud whose positions are within the scan target space and sends the map point cloud information Da to the vehicle mounted device 1. The sever device 4 is an example of the "information output device" according to the present invention. The scan target space is an example of the "detection range" according to the present invention. The scan target space may be not only a three-dimensional space but also a two-dimensional space.”

“[0028] FIG. 2B illustrates an example of a data structure of the LIDAR specification information IL. As illustrated in FIG. 2B, the LIDAR specification information IL includes installation height information and scan range information. The installation height information herein indicates the relative installation height of the LIDAR 2 with respect to the vehicle which the LIDAR 2 is installed. For example, the installation height information indicates the installation height of the LIDAR 2 from a horizontal plane when the vehicle exists on the horizontal plane. The scan range information herein indicates the measurable range of the LIDAR 2 relative to the vehicle. For example, the scan range information indicates: the target horizontal angle range and vertical angle range of scan by the LIDAR 2 from a predetermined direction (e.g., traveling direction of the vehicle); measurable distance (i.e., scan distance) of the LIDAR 2; the number of irradiation layers or the number (sensor number) of laser transmitters/receivers in the LIDAR 2; and an angle between layers that is an angle between neighboring irradiation layers. The above-mentioned number of irradiation layers herein indicates the number of layered scan planes irradiated with laser beams of the LIDAR2. It is noted that, in cases where the IDAR2performs a three-dimensional scan by moving the horizontal scan plane in the vertical direction, the scan range information may include information associated with the number of layered scan planes (i.e., the number of scanning lines) instead of the vertical angle range. For example, the storage unit 12 preliminarily stores, as the LIDAR specification information IL, these installation height information and scan range information which are measured in advance through experimental trials.”

“[0055] As described above, the sever device 4 according to the embodiment stores the three-dimensional point cloud DB 43. At the time of receiving, from the vehicle mounted device 1, the point cloud information request signal Sr including the LIDAR specification information IL on specification(s) of a LIDAR 2 and the predicted own vehicle position Ppr, the server device 4 specifies a scan target space by the LIDAR 2. Then, the sever device 4 extracts, from the three-dimensional point cloud DB 43, the map point cloud information Da corresponding to a point cloud situated within the specified scan target space, and transmits the map point cloud information Da to the vehicle mounted device 1. In this case, the vehicle mounted device 1 receives only minimum map point cloud information Da that is essential to perform the matching process. Accordingly, it is possible to suitably reduce the communication traffic and required storage capacity while suitably reducing the load of the matching process with the measured point cloud information Db.”;


 B.	applicant’s drawings:

    PNG
    media_image1.png
    333
    712
    media_image1.png
    Greyscale

Applicant’s disclosure: [0010]:
“FIG. 5A illustrates features that are buildings and the like in the vicinity of the vehicle mounted device and that are irradiated with laser beams from the LIDAR.”

wherein “vicinity” is defined:
vicinity, noun, plural vi·cin·i·ties.
1	the area or region near or about a place; surrounding district; neighborhood: There are no stores in the vicinity of our house.

wherein “neighborhood” is defined:
neighborhood, noun
5	nearness; proximity:
to sense the neighborhood of trouble.

wherein “near” of “nearness” is defined:
near, adjective, near·er, near·est.
9	being the lesser in distance:
the near side.

wherein “ness” of “nearness” is defined:
-ness
1	a native English suffix attached to adjectives and participles, forming abstract nouns denoting quality and state (and often, by extension, something exemplifying a quality or state):
darkness; goodness; kindness; obligingness; preparedness.

; and
C.	definition thereof via Dictionary.com wherein definitions 1,6 (in part),7,14 (in part),24 (US) and 5,6,7(in part) (UK) are “taken” as the meaning of the claimed “by” via MPEP 2111.01 III under the broadest reasonable interpretation:
by
preposition
1	near to or next to:
a home by a lake.
6	before:
I usually finish work by five o'clock.
7	to the extent 
The new house is larger than the old one by a great deal. He's taller than his sister by three inches.






14	
Lovers walk by moonlight.


24	into, at, or to:
Come by my office this afternoon.

BRITISH DICTIONARY DEFINITIONS FOR BY (1 OF 3)
by1
preposition

5	beside; next to; near: a tree by the house
6	passing the position of; past: he drove by the old cottage
7	before: return the books by Tuesday









2111    Claim Interpretation; Broadest Reasonable Interpretation [R-10.2019]
   CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION IN LIGHT OF THE SPECIFICATION
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).



Thus, the above non-strike thru portions of the above definitions are taken as the broadest reasonable interpretation given to the claimed “by” in light of applicant’s disclosure.



















Note that “some standard for measuring” “near to or next to”, “next to”, “near” (definitions 1(US), 5 (UK)) was established in applicant’s disclosure (mapped to said fig. 5B: [0010]:“vicinity”: “being the lesser in distance”) regarding MPEP 2173.05(b) Relative Terminology. 
2173.05(b)    Relative Terminology [R-08.2017]
The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
I.    TERMS OF DEGREE
Terms of degree are not necessarily indefinite. "Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention." Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370, 112 USPQ2d 1188, 1192-93 (Fed. Cir. 2014) (citing Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U.S. 45, 65-66 (1923) (finding ‘substantial pitch’ sufficiently definite because one skilled in the art ‘had no difficulty … in determining what was the substantial pitch needed’ to practice the invention)). Thus, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984). If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.







The claimed “comprising” (as in “map information comprising point cloud information” in claim 1) is interpreted in light of applicant’s disclosure ([0022]: “point cloud information (referred to as "map point cloud information Da")”) and definition thereof via Dictionary.com wherein “to be equivalent, as in value, force, effect, or signification” is “taken” as the meaning of the claimed “comprising” via MPEP 2111.01 III:
comprise, verb (used with object), com·prised, com·pris·ing.
3	to form or constitute:
Seminars and lectures comprised the day's activities.

wherein “constitute” is defined:
constitute, verb (used with object), con·sti·tut·ed, con·sti·tut·ing.
5	to create or be tantamount to:
Imports constitute a challenge to local goods.

wherein “tantamount” is defined:
tantamount, adjective
1	equivalent, as in value, force, effect, or signification:
His angry speech was tantamount to a declaration of war.










The claimed “specification” and “specification(s)” (as in “receive, from a terminal device of a moving body, specification information associated with specification(s) of an external device” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “the act of specifying” and “a detailed act or method of indicating of requirements, dimensions, materials, etc., as of a proposed building, machine, bridge, etc.” are “taken” as the meaning of the claimed “specification” and “specification(s)” via MPEP 2111.01 III:
specification
noun
1	the act of specifying.
2	Usually specifications. a detailed description or assessment of requirements, dimensions, materials, etc., as of a proposed building, machine, bridge, etc.
3	a particular item, aspect, calculation, etc., in such a description.
4	something specified, as in a bill of particulars; a specified particular, item, or article.
5	an act of making specific.
6	the state of having a specific character.

wherein “description” is defined:
description
noun
2	the act or method of describing.

wherein “describing” is defined:
describe
verb (used with object), de·scribed, de·scrib·ing.
3	to indicate; be a sign of; denote:
Conceit, in many cases, describes a state of serious emotional insecurity.

	




The claimed “extract” (as in “extract and send the part” in claim 1) is interpreted in light of applicant’s:
A.	disclosure:
“[0011] According to a preferable embodiment of the present invention, there is provided an information output device including: an acquisition unit configured to acquire specification information associated with specification(s) of an external detection device provided at a moving body; and an output unit configured to extract, from feature information associated with features, a part of the feature information based on the specification information and to output the part, the feature information being stored on a storage unit. The term "to extract a part of the feature information" herein indicates extracting a part of the feature information stored on the storage unit on the basis of the specification information. Thus, in such a case that feature information associated with a predetermined number of features is stored on the storage unit, the term not only includes extracting whole feature information associated with feature (s) which entirely correspond but also extracting only a corresponding part of feature information associated with feature(s) which partially correspond. According to this embodiment, on the basis of the specification information associated with the specification(s) of the external detection device, the information output device can suitably limit feature information to be outputted by the information output device.”; 

B.	drawings:

applicant’s figures 1,3,4 and 7; and

C.	definition thereof via Dictionary.com wherein definitions 1,3 and 4 (US) and 2,3 (UK) are “taken” as the meaning of “extract” under MPEP 2111.01 III: 
extract
verb (used with object)
1	to get, pull, or draw out, usually with special effort, skill, or force:
to extract a tooth.
3	to derive or obtain (pleasure, comfort, etc.) from a particular source:
He extracted satisfaction from the success of his sons.
4	to take or copy out (matter), as from a book.

BRITISH DICTIONARY DEFINITIONS FOR EXTRACT
extract
verb (ɪkˈstrækt) (tr)
2	to remove or separate
3	to derive (pleasure, information, etc) from some source or situation

The claimed “includes” (as in “the specification information includes: information” in claim 3) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “to contain, as a whole does parts or any part or element:” is “taken” as the meaning of the claimed “includes” via MPEP 2111.01 III:
include
verb (used with object), in·clud·ed, in·clud·ing.
1	to contain, as a whole does parts or any part or element:
The so-called “complete breakfast” in this ad included juice, milk, cereal, toast, eggs, and bacon.
The anniversary edition of the game will include the expansion packs and DLC.
















Response to Arguments
Claim Objections
Applicant’s arguments, see remarks, page 7, filed 6/27/2022, with respect to the claim objection of claims 5-7 have been fully considered and are persuasive.  The claim objection of claims 5-7 has been withdrawn in the Office action of 3/29/2022. 
Claim Rejections Under 35 USC 103
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Applicants state in page 7 (and similarly in page 8):
“That is, Tisdale and Baik, either alone or in combination (arguendo), fail to teach or suggest, "specify a detection range by the external detection device based on the specification information; and 
extract and send the part of the point cloud information which is within the detection range, 
wherein the part of the point cloud information is associated with a feature situated within the detection range," (emphasis added by Applicant) as recited in claim 1, and somewhat similarly recited in claims 8 and 9.” 

The examiner agrees that Tisdale (US 9,043,072) alone does not teach the above claim portion of claim 1 (8 or 9) as a whole; however, Baik (US Patent App. Pub. No.: US 2017/0227647 A1) with Foreign Application Priority of Feb. 5, 2016 (KR)………10-2016-0015215 with machine translation of (KR)………10-2016-0015215) teaches the portion of claim 1 four ways (I-IV):






I
specify a detection range (resulting in “a predetermined range”, [0156], last S: marked fig. 1 below, corresponding to rough-area-GPS estimate, such as “around 5 m (16 ft)”a or “within a few feet”a) by (i.e., through via “a predetermined range… through the GPS signal”, [0156]: last S) the external detection device (or an external-GPS receiver via “external GPS satellites”, [0154]:2nd S, “GPS receiver”, said [0154]:2nd S) based (via “from the…GPS signal”,[0156]: last S) on the specification information (or 24-clearly-defined-external-satellite-GPS signals via “predetermined…satellite”, [0095]:2nd S, “GPS signals”, said [0095]:2nd S); and 
extract (i.e., obtain from a source via “receive from the server 200”, [0156], last S) and send (via fig. 1: arrows) the part (or matching map “region”, [0157]:last S, mapped to said predetermined range) of the (matching) point cloud information which is within the (matching) detection range, 
wherein the part of the point cloud information (mapped to said arrows) is associated with a (weighted road texture via fig. 4c) feature situated within the detection range.

    PNG
    media_image2.png
    913
    1006
    media_image2.png
    Greyscale

a	Dictionary.com:
SCIENTIFIC DEFINITIONS FOR GLOBAL POSITIONING SYSTEM

Global Positioning System

A system of satellites combined with receivers on the Earth that determines the latitude and longitude of any particular receiver through triangulation. The distance of the receiver to three of the satellites is ascertained by measuring the time-delay of a predetermined radio signal (called a pseudo-random code). Errors in timing can be corrected by checking the signals against the signal from a fourth satellite. Current systems can pinpoint the location of the receiver with an accuracy of around 5 m (16 ft). The system is used for navigation, surveying, and many other applications. Compare loran.

CULTURAL DEFINITIONS FOR GLOBAL POSITIONING SYSTEM

global positioning system

A U.S. military satellite system now available for public use that allows those with a GPS receiver to locate their position on the surface of the Earth to within a few feet. A constellation of twenty-four satellites orbits the Earth, each of which transmits a radio signal giving both location of the satellite and the time of the transmission. Triangulation of three separate signals is then used by the receiver to determine its position on the Earth's surface.

	Note that the above claim mapping (I) is not consistent with the broadest reasonable interpretation of “by” in light of applicant’s disclosure and how “by” is used in applicant’s disclosure in the context of the word specifying. Thus, the following claim mappings II-IV regarding Near Field Communication (NFC) and the front of a vehicle is consistent with the broadest reasonable interpretation of “by” in light of applicant’s disclosure and how “by” is used in applicant’s disclosure in the context of the word specify.



II
specify (via “a program for…determining a position”, [0187]) a detection range (resulting in a pre-set range equivalent to a map region via “map…region corresponding to a preset range from the position of the map-using vehicle 300-5”, [0157]:1st S) by (i.e., near or “being close by”a communication via “NFC” via fig.1: double-head communication arrows) the external detection device (or LiDAR or an external-satellites-GPS receiver via “external GPS satellites”, [0154]:2nd S, “GPS receiver”, said [0154]:2nd S) based (via “from the…GPS signal”,[0156]: last S) on the specification information (or said 24-clearly-defined-external-satellite-GPS signalsb via “predetermined…satellite”, [0095]:2nd S, “GPS signals”b, said [0095]:2nd S); and 
extract (i.e., obtain from a close-by source via “receive from the server 200”, [0156], last S) and send (via said fig. 1: NFC communication arrows) the part (or matching map “region”, [0157]:last S, mapped or equivalent to said predetermined or preset range) of the (matching) point cloud information which is within the (matching) detection range, 
wherein the part of the point cloud information (mapped to said close by arrows) is associated with a (weighted road texture via fig. 4c) feature situated within the detection range.



    PNG
    media_image2.png
    913
    1006
    media_image2.png
    Greyscale

a	Dictionary.com:
NFC
abbreviation
2	Near Field Communication.

wherein “Near Field Communication” is defined:

Near Field Communication
noun

a short-range wireless communication system that uses radio waves to enable a phone or other mobile device to interact with another device or card reader:
Near Field Communication essentially lets your phone replace your credit cards.
Abbreviation: NFC

wherein “Near” is defined:
near
adjective, near·er, near·est.
8	being close by; not distant:
the near fields.
9	being the lesser in distance:
the near side.

b	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR SIGNAL
signal
noun
3	a	a variable parameter, such as a current or electromagnetic wave, by 
which information is conveyed through an electronic circuit, communications system, etc
b	the information so conveyed








III
specify (via “a program for…determining a position”, [0187]) a detection range  by (i.e., near via “within a predetermined range”a, [0156]:last S via said NFC) the external detection device (or “vehicle 300-5…within a predetermined range”a,[0156]: last S via said NFC) on the specification information (or said 24-clearly-defined-external-satellite-GPS signals via “predetermined…satellite”, [0095]:2nd S, “GPS signals”, said [0095]:2nd S); and 
extract (i.e., obtain from a close-by source via “receive from the server 200”, [0156], last S) and send (via said fig. 1: NFC communication arrows) the part (or matching map “region”, [0157]:last S, mapped or equivalent to said predetermined or preset range) of the (matching) point cloud information which is within the (matching) detection range, 
wherein the part of the point cloud information (mapped to said close by arrows) is associated with a (weighted road texture via fig. 4c) feature situated within the detection range.


    PNG
    media_image2.png
    913
    1006
    media_image2.png
    Greyscale

a	Dictionary.com:
wherein “within” is defined:
within
preposition
9	at or to some point not beyond, as in length or distance; not farther than:
within a radius of a mile.

wherein “to” is defined:
to
preposition
2	(used for expressing direction or motion or direction toward something) in the direction of; toward:
from north to south.

wherein “toward” is defined:
toward
preposition Also to·wards .
3	in the area or vicinity of; near:
Our cabin is toward the top of the hill.















IV
specify (via “a program for…determining a position”, [0187]) a detection range  by (i.e.,before  or “directly before”a via “within a predetermined range”a, [0156]:last S via “front…of…vehicle 100-3”a, [0098]) the external detection device (or “vehicle 300-5…within a predetermined range”a,[0156]: last S) on the specification information (or said 24-clearly-defined-external-satellite-GPS signals via “predetermined…satellite”, [0095]:2nd S, “GPS signals”, said [0095]:2nd S); and 
extract (i.e., obtain from a close-by source via “receive from the server 200”, [0156], last S) and send (via said fig. 1: arrows) the part (or matching map “region”, [0157]:last S, mapped or equivalent to said predetermined or preset range) of the (matching) point cloud information which is within the (matching) detection range, 
wherein the part of the point cloud information (mapped to said close by arrows) is associated with a (weighted road texture via fig. 4c) feature situated within the detection range.


    PNG
    media_image2.png
    913
    1006
    media_image2.png
    Greyscale

a	Dictionary.com:
wherein “within” is defined:
within
preposition
9	at or to some point not beyond, as in length or distance; not farther than:
within a radius of a mile.

wherein “to” is defined:
to
preposition
2	(used for expressing direction or motion or direction toward something) in the direction of; toward:
from north to south.

wherein “direction” is defined:
direction
noun
2	the line along which anything lies, faces, moves, etc., with reference to the point or region toward which it is directed:
The storm moved in a northerly direction.

wherein “faces” is defined:
face
verb (used with object), faced, fac·ing.
28	to have the front toward or permit a view of:
The building faces Fifth Avenue. The bedroom faces the park.

wherein “front” is defined:
front
noun
7	a place or position directly before anything:
We decided to plant trees in the front.










    PNG
    media_image3.png
    439
    719
    media_image3.png
    Greyscale













Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tisdale et al. (US Patent 9,043,072 B1).
Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tisdale et al. (US Patent 9,043,072).
Regarding claim 5, claim 5 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 5 and vice versa. Thus, Tisdale discloses [[The]] A terminal device (fig. 1:116: “User Interface” and 108: “Peripherals”) a moving body (fig. 1:100: “Vehicle”) equipped (said peripherals equipped as shown in fig. 1) with [[the]] an external detection device (or LIDAR/camera sensors, represented in fig. 6A:612,618: field of view, of fig. 1:100: “Vehicle”), the terminal device comprising (or involving as a factor via fig. 1:112: “Computer System” “such as a server”a, c.11,ll. 44-46, comprising “a source of supply”a): 


a storage device (said server 112 with fig. 1:114: “Data Storage”) configured to store [[the]] specification (or the act of indicating car-data of a designed car via fig. 3:302: “Signal Bearing Medium” that shows or signals car-data via fig. 3:310: “Communications Medium”) information (or map data, mapped to fig. 6A:606: a map, via fig. 10:1002: the server to “RECEIVE MAP DATA INDICATIVE OF MAP OF ENVIRONMENT OF VEHICLE”) associated with specification(s) (or a “described”, c.12, ll. 1-4, “specific portion…occupied by”b fig. 5A:502:sensors or fig. 6A:612,618:sensors via x-y positionb, via fig. 1:122: “Global Positioning System”, in fig.6A:x-y axes: “the map 606 is described in the two-dimensional x-y plane”, c.15,ll. 35-37) of the external detection device (said fig. 6A: 612,618); 
a transmission unit (fig. 1:146: ‘Wireless Communicat-ion System”) configured to send the specification information (or map data) to [[the]] an information output device (said server); 










a receiving (via a car antenna peripheral via said server having “data storage 114…instructions…to transmit to, receive data from…the peripherals 108”, c.8,ll. 42-46) unit (fig. 1:114:server “Data Storage”) configured to receive (via said Wireless Communicat-ionc System with “interchange of… information”c) within (via a “sensor unit 202…within a particular range of angles and/or azimuths”d or e, c.9,ll. 62-64, represented in fig. 4B: “Φ”) a detection (or “detect the true…character of”d or e) range (said “particular range”d) by (“by” i.e. “to” or “before” via: 
(1)	an area-“range”f relative to a vehicle via “an environment surrounding and/or relative to the vehicle”f, c.3,ll. 43-47; or
(2)	a range of vision “before”g a camera, fig. 5A:502, via a “camera… situated… from a forward-looking view”g, c.10,ll. 48-50
) the external detection device (said vehicle LIDAR/camera/ rangefinder:fig. 2:202,210,208) specified (via said described position) based on the specification information (said car data or map data via said exchange of information for stop-sign or tree verification) from (or “get or obtain from a source”c true factual data via shape verification “communication … with… servers”a, c.7,ll. 55-61) the information output device; and 

a processor (via fig. 1:113: “Processor”, representing the server) configured to estimate (via fig. 6A:610: “ESTIMATED VELOCITY VECTOR”) a present position based on 
a	Dictionary.com:
SCIENTIFIC DEFINITIONS FOR SERVER
server
A computer that manages centralized data storage or network communications resources. A server provides and organizes access to these resources for other computers linked to it.

wherein “resource” is defined:
resource
noun
1	a source of supply, support, or aid, especially one that can be readily drawn upon when needed.






















b	Dictionary.com:
position
noun
1	condition with reference to place; location; situation.

wherein “place” is defined:
place
noun
3	the specific portion of space normally occupied by anything:
Every item on the shelf had its place.




































c	Dictionary.com:
communication
noun
2	the imparting or interchange of thoughts, opinions, or information by speech, writing, or signs.

wherein “interchange” is defined:
interchange
verb (used with object), in·ter·changed, in·ter·chang·ing.
3	to give and receive (things) reciprocally; exchange:
The twins interchanged clothes frequently.

wherein “receive” is defined:
receive
verb (used with object), re·ceived, re·ceiv·ing.
1	to take into one's possession (something offered or delivered):
to receive many gifts.

wherein “take” is defined:
take
verb (used with object), took, tak·en, tak·ing.
16	to get or obtain from a source; derive:
The book takes its title from Dante.


























d	Dictionary.com:
particular, adjective
1	of or relating to a single or specific person, thing, group, class, occasion, etc., rather than to others or all; special rather than general:
one's particular interests in books.

wherein “specific” is defined:
specific, adjective
1	having a special application, bearing, or reference; specifying, explicit, or definite:
to state one's specific purpose.

wherein “definite” is defined:
definite, adjective
4	defining; limiting.

wherein “defining” is defined:
define, verb (used with object), de·fined, de·fin·ing.
4	to determine or fix the boundaries or extent of:
to define property with stakes.

wherein “determine” is defined:
determine, verb (used with object), de·ter·mined, de·ter·min·ing.
1	to conclude or ascertain, as after reasoning, observation, etc.

wherein “ascertain” is defined:
ascertain, verb (used with object)
1	to find out definitely; learn with certainty or assurance; determine:
to ascertain the facts.

wherein “find out” is defined:
OTHER IDIOMS AND PHRASES WITH FIND OUT
find out
2	Expose, detect the true nature or character of, especially in an offense. For example, Cheaters risk being found out. [c. 1700]

wherein “definitely” of “find out definitely” is defined:
definitely, adverb
1	in a clear and definite manner; unambiguously.

wherein “definite” is defined:
definite, adjective
1	clearly defined or determined; not vague or general; fixed; precise; exact:
a definite quantity; definite directions.

wherein “defined” is defined:
define
verb (used with object), de·fined, de·fin·ing.
3	to fix or lay down clearly and definitely; specify distinctly:
to define one's responsibilities.


e	Dictionary.com:
SCIENTIFIC DEFINITIONS FOR AZIMUTH
azimuth
The position of a celestial object along an observer's horizon. Azimuth is a horizontal angle measured clockwise in degrees from a reference direction, usually the north or south point of the horizon, to the point on the horizon intersected by the object's line of altitude (a line from the observer's zenith through the object to the horizon). If north is the reference point (0°), then east has an azimuth of 90°, south is 180°, and so forth through 360°. See more at altazimuth coordinate system.

BRITISH DICTIONARY DEFINITIONS:
wherein “observer’s” is defined:
observer, noun
1	a person or thing that observes

wherein “observes” is defined:
observe, verb
3	to make observations of (something), esp scientific ones

wherein “observations” is defined:
observation, noun
3	detailed examination of phenomena prior to analysis, diagnosis, or interpretation: the patient was under observation

wherein “examination” is defined:
examination, noun
1	the act of examining or state of being examined

wherein “examining” is defined:
examine, verb (tr)
1	to look at, inspect, or scrutinize carefully or in detail; investigate

wherein “investigate” is defined:
investigate, verb
1	to inquire into (a situation or problem, esp a crime or death) thoroughly; examine systematically, esp in order to discover the truth

wherein “discover” is defined:
discover, verb (tr; may take a clause as object)
1	to be the first to find or find out about:
Fleming discovered penicillin

wherein “find out” is defined as done in footnote “C” above.



f	Dictionary.com:
surrounding
adjective
5	being the environment or adjacent area.

wherein “area” is defined:
area
noun
4	extent, range, or scope:
inquiries that embrace the whole area of science.




































g	Dictionary.com:
“forward-looking view”:

wherein “forward” is defined:
forward
adjective
11	lying ahead or to the front:
Take the forward path.

wherein “ahead” is defined:
ahead
adverb
1	in or to the front; in advance of; before:
Walk ahead of us.

wherein “view” is defined:
view
noun
3	range of sight or vision:
Several running deer came into the view of the hunters.


























Regarding claim 6, Tisdale discloses the terminal device according to claim 5, 
wherein the detection information (via “detectors”, c.5, ll.55-58) is point cloud information, and 
wherein the processor of the terminal device is further configured to estimate the present (via fig. 6A:620: time “T2”) position (“a position estimate of the vehicle 602”, cited below) based on error in position (or “error in a position estimate of the vehicle 602”, id.) between a first point cloud (via said “one or more laser point clouds”, cited below, represented in fig. 6A as 618) indicated by the detection information and a second point cloud (via said “one or more laser point clouds” represented in fig. 6A as 612) indicated by  (via: 
c.12,ll. 13-18:
“In some embodiments, the LIDAR device 402 can be configured to capture one or more laser point clouds of the environmental scene at predetermined time intervals, such as 100 milliseconds (for a refresh rate of 10 frames per second), 33 milliseconds (for a refresh rate of 30 frames per second), 1 millisecond, 1 second, etc.”; and
c.19,ll. 60-67:
“FIG. 8B depicts an example 801 of an autonomous vehicle determining a heading correction, according to an example embodiment.  In example 801, the vehicle 602 determines, by a computing device, the heading correction 824 based on a lateral drift rate 826 divided by the speed 808.  The lateral drift rate 826 may represent a rate of change of a lateral error in a position estimate of the vehicle 602.  The lateral drift rate 826 may be related to an error in the estimated heading 811.”).  
	


Regarding claim 7, Tisdale discloses claim 7 of the terminal device according to claim 5, wherein the processor of the terminal device is further configured to:
acquire a prediction (via “predicting collisions”, c.6,ll. 36-42) value of the present position (via fig. 6A: “x”-“y” axes) based on output (via “output indications”, c.9,ll.51-55) data of a measurement (via “distance…measurements”, c.10,ll. 42-46) unit [[,]] ; and
calculate an estimate value (via fig. 6A:610: “ESTIMATED VELOCITY VECTOR”) of the present position by correcting (via fig. 6B:624: “HEADING CORRECTION”) the prediction value based on .







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claims 1,3,4 and 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tisdale et al. (US Patent 9,043,072) in view of BAIK (US Patent App. Pub. No.: US 2017/0227647 A1) with Foreign Application Priority of Feb. 5, 2016 (KR)………10-2016-0015215 with machine translation of (KR)………10-2016-0015215 (with citation just to the machine translation).




Regarding 1, claim 1 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 1 and vice versa. Thus, Tisdale teaches an information output device (or “a server system”, cited below: c.3,ll. 53-67, or “a cloud-based server”, cited below: c.9,ll. 25-38 comprising:
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”, cited below: c.3,ll. 53-67; and 
“The computer vision system 140” in fig. 1, cited below) comprising:
a storage unit (or fig. 1:128: “Laser Rangefinder/ LIDAR Unit”) configured to store (or capture) map (via fig. 4B:414: “spatial data 414…in combination with…maps”, c.13,ll. 1-4) information (or “the LIDAR device 402…con-figured to capture…point clouds”, c.12,ll. 13-18 which are in said combination with maps) comprising (or to be equivalent) point cloud information;
a memory (fig. 1:114: “Data Storage”) configured to store a program (fig. 1:115: “Instructions” as shown in figures 10-12); and 
a processor (via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”, cited below) configured to execute (“in whole or in part”, cited below: c.3,ll. 53-67) the program (fig. 1:115: “Instructions” as shown in figures 10-12) to: 



receive (via fig. 1:146: “Wireless Communicat-ion System”), from a terminal device (comprised by said “a server system”) of a moving body (fig. 2:car), specification (or the act of showing car stuff, etc. of a designed car such as indicating or signaling of a “engine oil temperature…sensor”, c.6,ll. 25-29, to a server via fig. 1:146: “Wireless Communicat-ion System” via fig. 1:104: “Sensor System”:  “server system…receives informa-tion from sensors”, c.3,ll. 58-61) information (or “the received information”, cited below: c.4,ll. 18-22, via fig. 10:1002: the server “RECEIVE DATA INDICATIVE OF MAP OF ENVIRONMENT OF VEHICLE” resulting in “assessment… evaluations”, c.6,ll.36-43, and received oil temperature, wherein the evaluations are or are to be corrected or verified via fig. 10:1014: “DETERMINE HEADING CORRECTION”) associated with specification(s) (via said “assessment… evaluations” of the sensor system, because) of an external (via said “remote”) detection (via said sensor system) device (such as said temperature sensor via fig. 1:100: “Vehicle” or other sensors, such as GPS) provided at the moving body (said “Vehicle”), wherein the specification information specifies (or indicate or show or signal via said fig. 1:146: “Wireless Communicat-ion System”) the external detection device itself (in terms of position itself of via fig. 1:104: “Sensor System”:122: “Global Positioning System” which also shows the position of fig. 1:100: “Vehicle”); 





specify (or point out via fig. 10:1008: “DETERMINE FIRST LOCATION OF VEHICLE ON MAP”) a detection target space (or point out a map-plane, fig. 6A:606, via “indicative of a…plane”, c.15,ll. 33-37, via “comparing and/or matching”, c.16,ll. 35-38) for the external detection device (said such as said temperature sensor via fig. 1:100: “Vehicle” or any other sensor of the sensor system, such as a GPS sensor) based on (via said exchange “The vehicle 602 can receive the spatial point data via a wireless communication system”, c.15,ll. 59-61, “from a GPS associated with the vehicle 602”, c.15,ll.53-57) the specification information (said or “the received information” of fig. 10:1002 ultimately resulting in said server correction/verification of “assessment… evaluations” of fig. 10:1014, corresponding to “image data”, c.6,ll.43-46);
acquire (via “track objects”, c.13,ll. 51-55, represented in fig. 10:1006,1010: a server to “RECEIVE SECOND SPATIAL DATA INDICATIVE OF LOCATIONS OF OBJECTS IN ENVIRONMENT”), from (via said fig. 10:1002) the map information stored on the storage unit, using (as indicated by the flowchart of fig. 10) the specified detection target space (via said fig. 10:1008), a (separated, tracking) part (via “analyzes the” “point cloud”, c.13,ll. 21-25, resulting in “a distinct bounding shape”, c.13,ll. 54-58, of said “analyzes” a “bitmap comprised of grids of pixels that is stored”, c.14,ll. 39-45, corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”, cited below) of (via of fig. 10:1002: “RECEIVE MAP DATA INDICATIVE OF MAP OF ENVIRONMENT OF VEHICLE”) the point cloud information (fig. 4B:414,416:star points) that corresponds to the specified (via said fig. 10:1008) detection target space (to identify and track objects, such as a tree or stop-sign, based on the map of fig. 6A:606); [[and]] 
A.	send the part (or “communicate the object boundaries…to the…server”, c.14, ll. 1-6, as analyzed into a part via said “distinct bounding shape”) of the point cloud information to the terminal device (said comprised by said “a server system”),
wherein the information output device is remote (said “remote” “system or systems” relative to a “vehicle”) to the moving body (said “Vehicle”), and
B.	wherein the (shape, such as a stop-sign) part of the point cloud information includes a reduced amount of the point cloud information;
	specify (or “specify distinctly” via footnote “d” of “particular” in the rejection of claim 5) a detection range (via said “within a particular range of angles and/or azimuths”, fig. 4B:θ with tree 412,416, comprising said “specify distinctly”) by (via said “forward-looking view”, fig. 5B:508, with tree) the external detection device based on the (GPS) specification information; and
C.	extract (or “obtain from a source”, comprised by said resource server, via said “communication” in the rejection of claim 5 at footnote “c”) and send (via fig. 1:146: “Wireless Communicat-ion System”) the (distinct shape) part (such as a stop sign represented in fig. 5B:tree) of the point cloud information which is within the detection range,
wherein the (tree) part of the point cloud information is associated (via “associate…points with…environmental features”, Tisdale, c.13,ll. 29-33, such that “each captured point cloud…can be associated with one another to track objects in time”, Tisdale, c.13:ll. 51-54 via said fig. 10:1006,1010: tracking tree objects) with a feature within the detection range (via: 


c.1,ll. 43-52: 
“Example embodiments relate to an autonomous vehicle, such as a driverless automobile, that includes one or more sensors for receiving spatial data that is indicative of locations of objects in an environment surrounding and/or relative to the vehicle.  A controller analyzes information from the one or more sensors to identify the surroundings of the vehicle and determines how to direct the propulsion systems of the vehicle to affect a navigation path that substantially avoids obstacles indicated by the information from the one or more sensors.”

wherein “analyze” is defined via Dictionary.com, emphasis added “part”:
analyze
verb (used with object), an·a·lyzed, an·a·lyz·ing.
1	to separate (a material or abstract entity) into constituent parts or elements; determine the elements or essential features of (opposed to synthesize):
to analyze an argument.
2	to examine critically, so as to bring out the essential elements or give the essence of:
to analyze a poem;

c.3,ll. 53-67:
“Some aspects of the example methods described herein may be carried out in whole or in part by an autonomous vehicle or components thereof.  However, some example methods may also be carried out in whole or in part by a system or systems that are remote from an autonomous vehicle.  For instance, an example method could be carried out in part or in full by a server system, which receives information from sensors (e.g., raw sensor data and/or information derived therefrom) of an autonomous vehicle.  Other examples are also possible.  Moreover, the example methods may also be carried out in whole or in part by a vehicle that may not be autonomous, such as a vehicle where some functions of the vehicle are manually controlled by a driver that is in the vehicle and/or an operator that is remote from the vehicle.  Other examples are also possible.”;

c.4,ll. 12-22:
“FIG. 1 is a functional block diagram depicting a vehicle 100 according to an example embodiment.  The vehicle 100 is configured to operate fully or partially in an autonomous mode, and thus may be referred to as an "autonomous vehicle." For example, a computer system 112 can control the vehicle 100 while in an autonomous mode via control instructions to a control system 106 for the vehicle 100.  The computer system 112 can receive information from a sensor system 104, and base one or more control processes (such as setting a heading so as to avoid a detected obstacle) upon the received information in an automated fashion.”;





c.6,ll. 27-42:
“The sensor fusion algorithm 138 is an algorithm (or a computer program product storing an algorithm) configured to accept data from the sensor system 104 as an input.  The data may include, for example, data representing information sensed at the sensors of the sensor system 104.  The sensor fusion algorithm 138 can include, for example, a Kalman filter, Bayesian network, etc. The sensor fusion algorithm 138 provides assessments regarding the environment surrounding and/or relative to the vehicle 100 based on the data from the sensor system 104.  In some embodiments, the assessments can include evaluations of individual objects and/or features in the environment surrounding and/or relative to the vehicle 100, evaluations of particular 
situations, and/or evaluations of possible interference between the vehicle 100 and features in the environment (e.g., such as predicting collisions and/or impacts) based on the particular situations.”;

c.6,ll. 43-56:
“The computer vision system 140 can process and analyze image data captured by the camera 130 to identify objects and/or features in the environment surrounding and/or relative to the vehicle 100.  The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc. The computer vision system 140 can optionally employ an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and/or available computer vision techniques to effect categorization and/or identification of detected features/objects.  In some embodiments, the computer vision system 140 can be additionally configured to map the environment, track perceived objects, estimate the speed of objects, etc.”; and

c.8,ll.38-46:
“In some embodiments, the data storage 114 contains instructions 115 (e.g., program logic) executable by the processor 113 to execute various functions of the vehicle 100, including those described above in connection with FIG. 1.  The data storage 114 may contain additional instructions as well, including instructions to transmit data to, receive data from, interact with, and/or control one or more of the propulsion system 102, the sensor system 104, the control system 106, and the peripherals 108.”; 

c.9,ll. 25-38:
“Although the vehicle 100 is described and shown in FIG. 1 as having various components, e.g., the wireless communication system 146, the computer system 112, the data storage 114, and the user interface 116, integrated into the vehicle 100, one or more of these components can optionally be mounted or associated separately from the vehicle 100.  For example, the data storage 114 can exist, in part or in full, separate from the vehicle 100, such as in a cloud-based server, for example.  Thus, one or more of the functional elements of the vehicle 100 can be implemented in the form of device elements located separately or together.  The functional device elements that make up the vehicle 100 can generally be communicatively coupled together in a wired and/or wireless fashion.”).  





Thus, Tisdale as combined does not teach the claimed:
A.	“send the part of the point cloud information to the terminal device”; and
B.	“wherein the part of the point cloud information includes a reduced amount of the point cloud information”; and
C.	“extract and send the part”.

	











Baik teaches said A,B,C:
A.	send (via the 56th page, fig. 1:three double-headed arrows between a sever 200 and two cars, 100,300) the part (via “request…only mapping data”, [0157]: last S, and thus “not request…all that the server (200) stores”, [0157]: 2nd S) of the point cloud (via “point cloud information obtained through…mapping data”, [0007]: last S) information (or “mapping data”, [0157]: 2nd S, from which point cloud information is obtained) to the terminal device (or said car 300:detailed as a map use vehicle, fig. 12:300-5); and
B.	wherein the part of the point cloud information includes a reduced amount (or “reduced” “operation quantity of the processor”, [0157]: last S, due to not requesting all that the server 200 stores) of the point cloud information; 
		specify (via a determination “program”, [0187]) a detection range (i.e., “a…determined range”, [0156]: last S:mapped to determine of footnote “d” of claim 5) by (“by” in multiple word-meanings via said “within a predetermined range with…LiDAR”a, [0156]: last S, via “NFC”, [0051]:penultimate S and “front”, [0098]) the external detection device (or said LiDAR “map-using vehicle 300-5 is…within a predetermined range”,[0156]: last S) based on (“based on the received GPS signals”, [0154]:2nd S) the specification (via “determine”, [0154]:1st S) information (or determine-position info via “GPS signal to determine the position of the map-using vehicle 300-5”, [0154]: 1st S, wherein the “position” is determined via “calculate the position of the map using vehicle 300-5 based on the received GPS signals”, [0154]:2nd S); and

C.		extract (i.e., “obtain from a source”a via “received from the server 200”a,b, [0156]: last S) and send (via fig. 1:three double-headed arrows) the (requested) part (map-region) of the (matching) point cloud (LiDAR) information which is within the detection range (i.e., said predetermine range via, “matching map data within a predetermined range…with information…through…LiDAR”, [0156], last S),
wherein the (requested) part (or requested “map data…region”, [0157]:1st S, in fig. 1: a region of buildings, wherein the map is “including textures”, [0047]: 1st S) of the point cloud information is associated (via “be synthesized”, [0075]: last S) with a (“distinguishing”c “texture”, [0069]: 2nd S) feature (comprised by “a weight”c, [0075]:last S, being multiplied, shown in fig. 4c:“X”, forming said “be synthesized”) within (a preposition modifying the previous word(s) such as “part”) the (matching) detection range (upon request).




















a	Dictionary.com:
receive, verb (used with object), re·ceived, re·ceiv·ing.
1	to take into one's possession (something offered or delivered):
to receive many gifts.

wherein “take” is defined:
take, verb (used with object), took, tak·en, tak·ing.
16	to get or obtain from a source; derive:
The book takes its title from Dante.

b	Dictionary.com:
SCIENTIFIC DEFINITIONS FOR SERVER
server
A computer that manages centralized data storage or network communications resources. A server provides and organizes access to these resources for other computers linked to it.

wherein “resource” is defined:
resource
noun
1	a source of supply, support, or aid, especially one that can be readily drawn upon when needed.

























c	Dictionary.com:
weight, noun
11	Statistics. a measure of the relative importance of an item in a statistical population.

wherein “importance” is defined:
importance
noun
1	the quality or state of being important; consequence; significance.

wherein “quality” is defined:
quality
noun, plural qual·i·ties.
1	an essential or distinctive characteristic, property, or attribute:
the chemical qualities of alcohol.

wherein “characteristic” is defined:
characteristic
noun
2	a distinguishing feature or quality:
Generosity is his chief characteristic.




























	Thus, one of skill in the art of transmitting maps (as shown in Tisdale’s fig .6A: a map wirelessly obtained: fig. 10:1000: “RECEIVE MAP DATA INDICATIVE OF MAP OF ENVIRONMENT OF VEHICLE”: “The vehicle 602 can receive the spatial point data via a wireless communication system”, c.15,ll. 59-61) with autonomous vehicles can modify Tisdale’s said “communicate the object boundaries …to the…server”, c.14, ll. 1-6, with Baik’s teaching of said fig. 1:three double-headed arrows between a sever and two cars by:
a)	making Tisdale’s vehicle 100 also include Baik’s geographical map server 200, as illustrated: 200 before diagonal arrow:


    PNG
    media_image4.png
    1021
    1052
    media_image4.png
    Greyscale

b)	making said Tisdale’s “communicate the object boundaries…to the…server” (for image recognition verification of the extracted stop sign) also include said Baik’s vehicle position request “request…only mapping data” and thus “not request…all that the server (200) stores”; 
c)	making Tisdale’s fig. 6A:600:a map be as the requested mapping data;
d)	sending the stop sign server-verification along with the partial map request to a map-using vehicle; and
e)	recognizing that the modification is predictable or looked forward to because the requested map is a “precision map” “of less than centimeter” (Baik [0027]), made by reduced processor operations, such that “the exact position of the moving body can be determined” and thus “autonomous driving…is facilitated” or made easier or helps forward autonomous driving via Biak:
“【0027】 According to the various embodiments of the disclosure like over, the
precision map in which the error range is less than the centimeter unit can be produced and the exact position of the moving body can be determined on the precision map generated in this way. Accordingly, the autonomous driving of the moving body is facilitated.”

Thus, one of skill in the art of GPS faced with GPS problems (as recognized by both Tisdale and BAIK) would of reasonably referred to BAIK’s teaching of GPS as a solution to the GPS problem and modify Tisdale as shown above for the same reasons as above. 




Regarding claim 3, Tisdale as combined teaches the information output device according to claim 1, wherein the specification information (said via “received information”) includes (Markush limitation follows: (A) or [(B) in [(C) or (D)]): 
(A)	information (via Tisdale:6A: “HEADING CORRECTION”) associated with height (or “ ‘altitude’ ”, c.12,ll. 19-23) of installation position (as shown in fig. 2:202) of the external detection device (or said sensors), or 
[(B)	information associated with a target range (via “a laser rangefinder/LIDAR”, c.5,ll. 21-25) of detection by the external detection device (or said sensors) in (C) a horizontal direction (or “a thirty degrees horizontal (azimuth’) field of view”, c.12,ll. 19-23, shown in figs. 5A,6A:506,612,618) and/or (D) vertical direction (via “a thirty degree vertical (‘altitude’) field of view”, id., shown in figs.5A,6A:506,612,618)].  
Regarding claim 4, Tisdale as combined teaches the information output device according to claim 1, wherein the processor is further configured to: 
receive the specification information (said via “received information”) and position information (via said GPS sensor) of the moving body from the terminal device which receives detection (or sensor) information of the external detection device (or said sensors), and
sends the terminal device the part (or “communicate the object boundaries…to the…server”, c.14, ll. 1-6, as analyzed, as modified via the combination of said double-headed arrows discussed in detail in the below mapping of claim 4 with respect to Baik) of the point cloud information acquired based on the specification information and the position information.  
Regarding claim 4, Biak as already combined teaches the information output device according to claim 1, wherein the processor is further configured to: 
receive (via said double-headed arrows) the specification information (or signaling of car-stuff (information) of a designed car represented as said double-headed arrows in fig. 1) and position (via a receiver of fig. 12:340-5: “GPS”) information (or a requesting mapping signaling of car-stuff (information) of a designed car represented as said double-headed arrows in fig. 1 based on said GPS to create a requested map based on the GPS) of the moving body from the terminal device (represented as said cars 100,300) which receives detection (via LIDAR sensor and a light sensor or “the sensor system”, [0038]) information of the external detection device (or a sensor), and
sends (via said double-headed arrows) the terminal device (said map-use car) the part (said mapping-data from said server 200 and thus not all mapping-data from server 200) of the point cloud information (or said mapping data used to make a point cloud) acquired (via said particular mapping request to the server 200) based on the specification information (said particular mapping request) and the (GPS) position information (being the basis for requesting the part of mapping data).  







Regarding claim 8, claim 8 is rejected the same as claims 1 and 5. Thus, argument presented in claims 1 and 5 is equally applicable to claim 8 and vice versa. Accordingly, Tisdale as combined teaches a control method (or auto-methods via “example methods…by autonomous…components”, c.3,ll. 53-55) executed by an information output device comprising: 
receiving, from a terminal device of a moving body, specification information associated with specification(s) of an external detection device provided at the moving body, wherein the specification information specifies the external detection device itself; 

specifying a direction target space for the external detection device based on the specification information;

acquiring, from [[the]] map information stored on a storage unit of the information output device using the specified detection target space, a part of the point cloud information that corresponds to the specified detection target space, the detection target space based on the specification information, wherein the storage unit stores the map information comprising the point cloud information; [[and]] 

sending the part of the point cloud information to the terminal device,

wherein the information output device is remote to the moving body, and

wherein the part of the point cloud information includes a reduced amount of the point cloud information;

specifying a detection range by the external detection device based on the specification information; and

extracting and send the part of the point cloud information which is within the detection range,

wherein the part of the point cloud information is associated with a feature situated with the detection range.  




Regarding claim 9, claim 9 is rejected the same as claims 1,5 and 8. Thus, argument presented in claims 1,5 and 8 is equally applicable to claim 9 and vice versa. Accordingly, Tisdale as combined teaches a non-transitory computer readable medium (fig. 1:114: “Data Storage”) including instructions (figures 10-12) executed by a computer (fig. 1:112: “Computer System”), the instructions (figs. 10-12) comprising:   
receiving, from a terminal device of a moving body, specification information associated with specification(s) of an external detection device provided at the moving body, wherein the specification information specifies the external detection device itself; 

specifying a detection target space for the external detection device based on the specification information;

acquiring, from [[the]] map information stored on a storage unit of [[the]] an information output device using the specified detection target space, a part of [[the]] point cloud information that corresponds to the specified detection target space, the detection target space based on the specification information, wherein the storage unit stores the map information comprising point cloud information; [[and]] 

sending the point cloud information to the terminal device,

wherein the information output device is remote to the moving body, and

wherein the part of the point cloud information includes a reduced amount of the point cloud information;

specifying a detection range by the external detection device based on the specification information; and

extracting and send the part of the point cloud information which is within the detection range,

wherein the part of the point cloud information is associated with a feature situated within the detection range.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takiguchi et al. (US Patent Application Pub. No.: 2010/0034426 A1) teaches claim 5 of:
a receiving unit (fig. 45:720: “MEASUREMENT TERMINAL DEVICE”) configured to receive (via three input arrows from fig. 45:710: “MEASUREMENT SERVER DEVICE”) within a detection range (or a “detect the…character of”a range via fig. 40: 422: “PREDETERMINED RANGE”a detecting a feature within said RANGE) by the external detection device (or a set 3D space next to a camera via fig. 11:311: “the stationary body discriminating unit 311 sets three-dimensional space to form a triangular pyramid by a center of the camera”, [0176], as shown in figs. 5,24,32,40:230,414: “CENTER OF CAMERA”: “FEATURE POSITION”: XYZ; UEN, xyzo wherein UEN is “the coordinates of the center of the camera”, [0179]) specified (or “specify distinctly”b via coordinatesb in fig. 40: bottom-center: “COORDINATE ON IMAGE u2 v2” as shown in fig. 32: “MEASUREMENT IMAGE POINT (U2, V2)”) based on the specification information (via said coordinates) from the information output device (via said MEASUREMENT SERVER).
a	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR PREDETERMINE
predetermine
verb (tr)
1	to determine beforehand

wherein “determine” is defined:
BRITISH DICTIONARY DEFINITIONS FOR DETERMINE
determine
verb
2	(tr) to ascertain or conclude, esp after observation or consideration

wherein “ascertain” is defined:
BRITISH DICTIONARY DEFINITIONS FOR ASCERTAIN
ascertain
verb (tr)
1	to determine or discover definitely

wherein “discover” is defined
BRITISH DICTIONARY DEFINITIONS FOR DISCOVER
discover
verb (tr; may take a clause as object)
1	to be the first to find or find out about:
Fleming discovered penicillin

wherein “find out” is defined:
OTHER IDIOMS AND PHRASES WITH FIND OUT
find out
2
Expose, detect the true nature or character of, especially in an offense. For example, Cheaters risk being found out. [c. 1700]

wherein “definitely” is defined:
definitely, adverb
in a clear and definite manner; unambiguously.

wherein “definite” is defined:
definite
adjective
1	clearly defined or determined; not vague or general; fixed; precise; exact:
a definite quantity; definite directions.
wherein “defined” is defined:
define
verb (used with object), de·fined, de·fin·ing.
3	to fix or lay down clearly and definitely; specify distinctly:
to define one's responsibilities.
b	Dictionary.com:coordinate
noun
6	Mathematics. any of the magnitudes that serve to define the position of a point, line, or the like, by reference to a fixed figure, system of lines, etc.

wherein “define” is defined:
define
verb (used with object), de·fined, de·fin·ing.
3	to fix or lay down clearly and definitely; specify distinctly:
to define one's responsibilities.


















Takiguchi additionally teaches claim 1 of:
A.	send (via said three input terminal arrows of fig. 45) the part (or “sends 
the…region”, [0641]: 2nd S) of the point cloud information to the terminal device; 
B.	wherein the part of the point cloud information includes a reduced amount (via
 “reduce time and cost”, [0372], 3rd S, and “reduces the measurement leakage of the 
feature”, [0531], and “reduces the number of transmissions”, [0638], last S) of the point 
cloud information”; and
C.	specify a detection range (via said PREDETERMINED RANGE) by (via said “by 
a center of the camera”) the external detection device (said camera) based on the 
specification information (or camera coordinates); and
extract (i.e., detect via “the server also can include the feature region detecting 
unit 701”, [0641], 1st S) and send (via said three input arrows) the part (via said feature
region “in which the km post 403 is captured within the captured image 401 in FIG. 40 
as the feature image region”, [0526]) of the point cloud information which is within the 
detection range (i.e., said predetermined range),
wherein the part (said traffic-sign region) of the point cloud information is 
associated with a feature (via said “feature region” wherein “region” is described by the adjective “feature”) within the detection range.





Suggestions
Applicant’s disclosure (US 2020/0183009 A1) states:
“[0005] The above is an example of the problem to be solved by the present 
invention.  An object of the present invention is to provide an information output device capable of suitably reducing the amount of output data.”

	The art of record does not recognize applicant’s problem (as already mentioned in applicant’s remarks of 3/3/2022, page 9, penultimate paragraph) of too much data. Thus applicant’s disclosed solution for said “suitably reducing the amount of output data” (i.e., point cloud reduced in fig. 6B relative to fig. 6A based on a specified height, in claim 3, of fig. 5B) is an indication of non-obviousness in view of the 35 USC 103 rejection:
	For example:
Tisdale teaches “height of a pedestrian”, c.15,ll. 11-14 and azimuth being a function of height/altitude. However, Tisdale does not teach that the height/altitude of the pedestrian is within a range. Rather, Tisdale teaches height to classify suspected objects and a sensor 202 is within an azimuth range and/or angle range.
Similarly, Takiguchi teaches “height”, [0253], to classify and teaches a “precise height” of a road sign, [0480].
Baik is silent regarding “height” (corresponding to 3D point clouds) given that Biak is focused on removing road texture/sun-reflection 3D point cloud properties (fig. 3(a)(b)) on the road resulting in a 2D image-representation model.
Thus this is suggested (not searched and the broadest reasonable interpretation has not been established):

5 (Suggested) [[The]] A terminal device a moving body equipped with the external detection device, the terminal device comprising: 

a storage device configured to store [[the]] specification information associated with specification(s) of the external detection device; 

a transmission unit configured to send the specification information to [[the]] an information output device; 

a receiving unit configured to receive within a detection range from a height (35 USC 112(a) support: [0046]: “within a predetermined distance from the recognized height”) by the external detection device specified based on the specification information from the information output device; and 

a processor configured to estimate a present position based on 


    PNG
    media_image5.png
    148
    626
    media_image5.png
    Greyscale

wherein “from” is defined via Dictionary.com:
preposition1
noun Grammar.
1	any member of a class of words found in many languages that are used before nouns, pronouns, or other substantives to form phrases functioning as modifiers of verbs, nouns, or adjectives, and that typically express a spatial, temporal, or other relationship, as in, on, by, to, since.

Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/
Examiner, Art Unit 2667                                                                                                                                                                                             
/DUY M DANG/Primary Examiner, Art Unit 2667